Stock Agreement




This Stock Agreement (the “Agreement”), dated as of December 28, 2017, confirms
our understanding with respect to the issuance of Common Stock of Liberated
Syndication Inc. (the “Company”) to Rob Walsh (the “Employee”) with respect to
the matters set forth herein.




The Board of Directors has awarded 200,000 shares of the Company’s common stock
(the “Stock”), subject to certain milestones and forfeiture clauses, to the
Employee.  In an effort to incentivize the employee, the Board of Directors has
set forth the following milestones and forfeiture clauses for these shares of
stock.  




1.  $50 Million Market Cap

When the Company obtains a $50 Million Market Cap for any 5 consecutive days,
the Employee will retain 25% of the stock (50,000 shares).  If not obtained
within 18 months of the date of this agreement, 25% of the stock (50,000 shares)
will be forfeited by the Employee.  




2.  $75 Million Market Cap

When the Company obtains a $75 Million Market Cap for any 5 consecutive days,
the Employee will retain 25% of the stock (50,000 shares).  If not obtained
within 24 months of the date of this agreement, 25% of the stock (50,000 shares)
will be forfeited by the Employee.  




3.  Up-List to The Nasdaq

The date the Company up-lists to The Nasdaq, the Employee will retain 25% of the
stock (50,000 shares).  If not obtained within 24 months of the date of this
agreement, 25% of the stock (50,000 shares) will be forfeited by the Employee.  




4.  $5.00 per share

When the Company obtains an average closing price of $5.00 per share (adjusted
for stock splits) for any 10 consecutive trading days, the Employee will retain
25% of the stock (50,000 shares).  If not obtained within 24 months of the date
of this agreement, 25% of the stock (50,000 shares) will be forfeited by the
Employee.




ACCEPTED AND AGREED TO:




Rob Walsh







By: /s/ Rob Walsh

Name: Rob Walsh




Liberated Syndication Inc.







By: /s/Christopher Spencer

Name:  Christopher Spencer

Title: Chief Executive Officer



